Citation Nr: 1744865	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  16-25 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than July 2, 2009, for the grant of service connection for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from April 1961 to April 1964, and from May 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed April 1996 decision, the Board denied service connection for a cardiovascular disability (to include hypertension).

2.  On July 2, 2009, the Veteran filed a claim to reopen entitlement to service connection for hypertension.  There are no communications between the April 1996 Board decision and the July 2009 claim which may be considered a formal or informal claim for service connection or appeal of the April 1996 Board decision.

3.  The Veteran's hypertension has not been manifested by blood pressure readings with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 2, 2009, for the award of service connection for hypertension, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.157 (in effect prior to March 24, 2015); 38 C.F.R. § 3.400 (2016).
2.  The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

      Duty to Notify

The earlier effective date and increased rating claims both arise from the Veteran's disagreement with the effective date and rating assigned following the grant of service connection.  Because service connection has already been granted, the claim has been substantiated and no additional notice is required.  Rather, any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

A Social Security Administration (SSA) inquiry dated in October 2009 indicated the Veteran started receiving SSA disability benefits on June 30, 1979.  However, the evidence shows that the SSA records are not pertinent to the issues on appeal.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is as long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  In this instance, the evidence in the file, to include the Veteran's statements, does not show that the SSA records would be relevant to the hypertension claim because they are related to the Veteran's back disability.  See October 2012 Report of General Information (reporting that he was in receipt of SSA disability after breaking his back).  The Board therefore concludes that the file does not establish a reasonable possibility that the SSA records are relevant to the claims on appeal.

During the appeal period, in October 2014, the Veteran was afforded a VA hypertension examination.  The Board has carefully reviewed the VA examination of record and finds that the examination, along with the other evidence of record, is adequate for rating purposes.  

In the September 2017 informal hearing presentation, the Veteran's representative requested that the Board remand the increased rating claim for a new examination as the last examination of record was too old to adequately evaluate the disability.  In support of this request, the Veteran's representative noted that the last examination in October 2014 was "over 35 months old."  

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326(a) (2016).  Examinations will be requested whenever VA determines that there is a need to determine the current severity of a disability.  38 C.F.R. § 3.159 (2016).  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability and the available evidence is too old or that the current rating may be incorrect.  See Weggenmann, 5 Vet. App. at 284; Caffrey v. Brown, 6 Vet. App. 377, 381 (1995). 

As will be discussed below, in order to be assigned a higher rating for hypertension, the evidence must show diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  Neither the Veteran nor his representative has asserted that the Veteran has diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  Moreover, neither the Veteran nor his representative has asserted that his hypertension has worsened since October 2014.  Instead, his representative has only argued that the VA examination is stale solely based upon its age ("over 35 months old").  Remand for a new examination is not warranted in this case.

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Earlier Effective Date

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  

If new and material evidence other than service department records is received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  For a claim to reopen after a prior final disallowance, where new and material evidence is received after a final disallowance, the effective date will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.156(b), 3.400(q), (r).

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claims in this case were filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  Case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

By way of background, in November 1990, the Veteran filed a claim for service connection for a heart disability.  In a March 1991 rating decision, the RO denied service connection for heart disease/hypertension.  The Veteran appealed the March 1991 rating decision, and, in an April 1996 decision, the Board denied entitlement to service connection for a cardiovascular disability (to include hypertension).  The Veteran did not file a request for the claim to be reviewed by the Court of Appeals for Veterans' Claims (Court), and the April 1996 Board decision became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

In light of the April 1996 final Board decision, the Board's inquiry is therefore limited by operation of law as to whether the Veteran filed a claim of entitlement to service connection for hypertension after the April 1996 Board decision and before the current effective date of the award in question, July 2, 2009.  See 38 C.F.R. §§ 3.400(q), (r).

On July 2, 2009, the Veteran filed a claim to reopen entitlement to service connection for cardiovascular disease.  The effective date for the Veteran's service-connected hypertension is the date of this claim.

The Board has reviewed the documents contained in the claims file dated between the last final denial in April 1996 and the effective date of his current hypertension claim, July 2, 2009.  Simply put, there is no evidence that the Veteran filed a request for review of the April 1996 Board decision by the Court, nor may any document dated between April 1996 and July 2009 be construed as a request to reopen the claim for service connection for hypertension.  Moreover, neither the Veteran nor his representative has argued that he filed a request for review by the Court or a claim to reopen prior to July 2, 2009.  

Instead, the Veteran and his representative argue that his service-connected hypertension should be assigned an effective date of 1990, when he filed his original claim for service connection.  The Veteran cited to 38 C.F.R. § 3.151(b) pertaining to retroactive claims for disability pension in support of his argument.  The Board has considered the Veteran's argument; however, the Board finds that the Veteran's claim for entitlement to service connection for hypertension was a disability compensation claim, not a disability pension claim.  Disability compensation claims are subject to different regulatory provisions than disability pension claims.  The Veteran's claim is subject to the provisions of 38 C.F.R. § 3.400(q) and (r), which state that where new and material evidence is received after a final disallowance, the effective date will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.156(b), 3.400(q), (r).  Therefore, the Board finds that the Veteran's argument regarding 3.151(b) has no merit.  The effective date for the grant of service connection for hypertension can be no earlier than the date of receipt of the Veteran's July 2, 2009, claim.  See 38 C.F.R. § 3.400(q), (r).

The Board notes that earlier effective dates may also be awarded on the finding that clear and unmistakable error (CUE) was committed in a previous final Board decision.  However, there is no communication from the Veteran or his representative specifically asserting CUE in the prior Board decision.  Therefore, the Board concludes that the issue of CUE has not been raised.  The Veteran is free to file a claim of CUE in the future should he desire.  

An effective date earlier than July 2, 2009, for the grant of service connection for hypertension is denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Initial Increased Rating - Hypertension

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was established for hypertension in a March 2015 rating decision.  An initial 10 percent evaluation was assigned under Diagnostic Code 7101, effective July 2, 2009.

Under Diagnostic Code 7101, hypertension warrants a 10 percent rating where diastolic pressure is predominately 100 or more; systolic pressure predominately 160 or more, or if there is a history of diastolic pressure predominately 100 or more and the individual requires continuous medication for control.  A 20 percent disability evaluation for hypertension requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board notes that the rating criteria for Diagnostic Codes 7101 are successive.  In other words, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  Therefore, if any criterion is not met at a particular level, the Veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that the conjunctive "and" and "with" in a statutory provision means that all of the listed conditions must be met).

Having carefully considered all the evidence of record, the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent for hypertension.

There is one VA examination of record dated in October 2014.  This VA examination does not contain evidence of predominant diastolic blood pressure of 110 or more or a predominant systolic blood pressure of 200 or more, to warrant the next higher rating under Diagnostic Code 7101.  On examination, the Veteran's blood pressure readings were 164/84, 170/86, and 166/84.  The examiner noted that the Veteran was taking continuous medications for his hypertension (Lisinopril and Amlodipine).  The examiner diagnosed isolated systolic hypertension.  The examiner indicated the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  The examiner found that the Veteran's hypertension did not impact his ability to work.

VA treatment records do not contain evidence of predominant diastolic blood pressure of 110 or more or a predominant systolic blood pressure of 200 or more, to warrant the next higher rating under Diagnostic Code 7101.  For example, the Veteran's treatment records during the appeal period document blood pressure readings of 178/96 (November 2009), 148/72 (November 2009), 169/88 (June 2011), 166/91 (June 2011), 113/61 (September 2012), 147/82 (May 2013), 140/72 (January 2014), 136/68 (January 2014), 162/84 (December 2014), and 132/82 (August 2015).  The most recent blood pressure reading, taken in August 2015, was 162/91.

Based on a review of the evidence of record, the Board finds that an initial rating in excess of 10 percent for the Veteran's hypertension disability is not warranted under Diagnostic Code 7101.  See 38 C.F.R. § 4.104.  There is no evidence of predominant diastolic blood pressure of 110 or more or a predominant systolic blood pressure of 200 or more.  The criteria for an increased rating for hypertension have not been met or nearly approximated at any time during the appeal period.  38 C.F.R. § 4.104, Diagnostic Code 7101.  As the preponderance of the evidence is against an initial rating in excess of 10 percent for hypertension, the benefit-of-the-doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to an effective date earlier than July 2, 2009, for the grant of service connection for hypertension is denied.

Entitlement to an initial increased rating in excess of 10 percent for hypertension is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


